


Exhibit 10.41

 

SUPPLEMENT NO. 3 TO THE SECURITY AGREEMENT

 

This SUPPLEMENT NO. 3 dated as of December 7, 2010 (this “Supplement”), is
delivered in connection with (a) the Security Agreement dated as of April 30,
2010 (as amended, amended and restated, supplemented, extended,  or otherwise
modified from time to time, the “Security Agreement”), among Global Geophysical
Services, Inc., a Delaware corporation (the “Borrower”), certain subsidiaries of
the Borrower (such subsidiaries together with the Borrower, the “Debtors”) and
Bank of America, N.A. (“Bank of America”), as administrative agent (in such
capacity, the “Administrative Agent”) for the benefit of the holders of the
Secured Obligations (as defined therein) and (b) the Guaranty dated as of
April 30, 2010 (as amended, amended and restated, supplemented, extended,  or
otherwise modified from time to time, the “Guaranty”) made by the Debtors other
than the Borrower (the “Guarantors”) for the benefit of the Administrative Agent
and the Lenders.

 

A             Reference is made to the Credit Agreement dated as of April 30,
2010 (as amended, amended and restated, supplemented, extended, or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (the “Lenders”), the Administrative
Agent and others.  Pursuant to the Guaranty, the Guarantors have agreed to
guarantee, among other things, the full payment and performance of all of the
Borrower’s obligations under the Credit Agreement.

 

B.            The Debtors have entered into the Security Agreement and the
Guarantors have entered into the Guaranty as a condition precedent to the
effectiveness of the Credit Agreement.  Section 7.12 of the Security Agreement
and Section 18 of the Guaranty provide that additional Subsidiaries of the
Borrower may become Debtors under the Security Agreement and Guarantors under
the Guaranty by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Subsidiary (the “New Debtor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Debtor under the Security Agreement and a Guarantor under the Guaranty.

 

C.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement, the
Guaranty, and the Credit Agreement.

 

Accordingly, the Administrative Agent and the New Debtor agree as follows:

 

SECTION 1.           In accordance with Section 7.12 of the Security Agreement,
the New Debtor by its signature below becomes a Debtor under the Security
Agreement with the same force and effect as if originally named therein as a
Debtor, and the New Debtor hereby (a) agrees to all the terms and provisions of
the Security Agreement applicable to it as a Debtor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Debtor thereunder are true and correct on and as of the date hereof.  The
Schedules to the Security Agreement are hereby supplemented by the Schedules
attached hereto with respect to the New Debtor.  In furtherance of the
foregoing, the New Debtor, as security for the payment and performance in full
of the Secured Obligations (as defined in the Security Agreement), does hereby
create and grant to the Administrative Agent, for the benefit of the holders of
the Secured Obligations, a security interest in and lien on all of the New
Debtor’s right, title and interest in and to the Collateral of the New Debtor. 
Each reference to a “Debtor” in the Security Agreement shall be deemed to
include the New Debtor.

 

SECTION 2.           In accordance with Section 18 of the Guaranty, the New
Debtor by its signature below becomes a Guarantor under the Guaranty with the
same force and effect as if originally named therein as a Guarantor, and the New
Debtor hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof.  Each reference to a “Guarantor” in
the Guaranty shall be deemed to include the New Debtor.

 

--------------------------------------------------------------------------------


 

SECTION 3.           The New Debtor represents and warrants to the
Administrative Agent that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

 

SECTION 4.           This Supplement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

SECTION 5.           Except as expressly supplemented hereby, the Security
Agreement and the Guaranty shall remain in full force and effect.

 

SECTION 6.           THIS SUPPLEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.           All communications and notices to the New Debtor under the
Security Agreement or the Guaranty shall be in writing and given as provided in
Section 7.2 of the Security Agreement to the address for the New Debtor set
forth under its signature below.

 

SECTION 8.           The New Debtor agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Debtor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

AUTOSEIS DEVELOPMENT COMPANY

 

a Texas corporation

 

 

 

 

 

By:

/s/ P. Mathew Verghese

 

 

 

Name: P. Mathew Verghese

 

Title: Senior VP and Chief Financial Officer

 

Address: 13927 S. Gessner Rd.

 

Missouri City, TX 77489

 

[Signatures continue on next page]

 

Signature page to Supplement No. 3 to the Security Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Antonikia L. Thomas

 

 

 

 

Name: Antonikia L. Thomas

 

Title: Assistant Vice President

 

Address: 901 Main Street

 

Dallas, TX 75202

 

Mail Code: TX1-492-14-11

 

Signature page to Supplement No. 3 to the Security Agreement

 

--------------------------------------------------------------------------------
